Citation Nr: 1114384	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for left ear hearing loss, and granted service connection for right ear hearing loss, assigning a noncompensable rating effective November 15, 2005.  In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   
 
The issue of entitlement to an effective date prior to January 15, 2009, for the grant of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2011 Board hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss was incurred in, or caused by, his active service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the Veteran's claim for service connection for left ear hearing loss is granted, any failure in notifying or assisting him is harmless error.  

The Veteran contends that his currently diagnosed left ear hearing loss is causally related to his military service.  Specifically, he has reported that he was exposed to heavy equipment noise while serving in the Navy.  In this regard, the Veteran has reported that, while he was assigned to duty in the engineering department on the U.S.S. Shangri La, CV-38, he was exposed to the noise of turbine engines and boilers in a confined room on a daily basis.  See Veteran's December 2005 statement and June 2006 notice of disagreement.  Moreover, the Veteran has reported having no significant noise exposure following service.  See Veteran's December 2005 statement.  Finally, the Veteran has reported that he began noticing a decline in his ability to hear in his left ear shortly after separation from service, with a significant decline in his hearing in 1984.  See March 2011 Board hearing transcript and Veteran's December 2005 statement.  

The Veteran's DD-214 confirms that the Veteran's most significant duty assignment was to the U.S.S. Shangri La, CV-38.  Additionally, at the outset, the Board notes that service connection is already in effect for the Veteran's right ear hearing loss and tinnitus.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's left ear hearing loss manifested to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, hearing loss.  Additionally, these records reveal that the Veteran had 15/15 bilateral hearing on whispered voice testing at his May 1952 separation examination and was found to have a normal ear examination at that time.  

Post-service, the Veteran sought treatment for hearing loss from Dr. R. Stanley Wilson in June 1984, and an audiogram conducted at that time revealed left ear hearing loss under VA standards.  See 38 C.F.R. § 3.385.  Further, based on the June 1984 audiological results, Dr. Wilson diagnosed the Veteran with profound sensorineural hearing loss rising slightly to mild hearing loss at 4000 Hertz, then falling to severe hearing loss at 8000 Hertz.  

As such, because it is undisputed that the Veteran had noise exposure during his military service in the Navy and now has left ear hearing loss under VA standards, the Board will focus on the evidence that relates to whether his current left ear hearing loss is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In this regard, the Board notes, that during the Veteran's June 1984 treatment with Dr. Wilson, the Veteran was noted to have sudden hearing loss in his left ear that had begun ten days prior.  Significantly, however, during follow-up treatment the following day, Dr. Wilson noted that further discussion with the Veteran had revealed that he had pre-existing hearing loss.  

Thereafter, in April 2006, the Veteran was afforded a VA audiological examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file, noting that the Veteran's service treatment records revealed that he had 15/15 hearing on whispered voice testing in June 1948 and May 1952.  The examiner also noted that the Veteran had been assigned to the engineer log room of the U.S.S. Shangri La, where he reportedly was exposed to noise from eight boilers/blowers in the boiler room and two turbine engines in the engine room.  Additionally, the examiner provided a brief summary of the Veteran's treatment with Dr. Wilson from June 1984 to February 2005.  Finally, the examiner noted the Veteran's reports that he had no significant post-service occupational noise exposure while performing his duties as a teacher, and that his post-service recreational noise exposure was limited to three hunting trips and some woodworking with a belt sander and a table saw.  

Audiological testing conducted at that time revealed that the Veteran had left ear hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on these results, the examiner diagnosed the Veteran with profound rising to severe and sloping again to profound sensorineural hearing loss in the left ear.  The examiner then went on to provide the opinion that, with regard to the Veteran's right ear hearing loss, because it was not possible to rule out the presence of high frequency sensorineural hearing loss upon discharge from service, it was as likely as not that the Veteran's hazardous military noise exposure aboard the Shangri La contributed to the Veteran's current right ear sensorineural hearing loss.  However, with regard to the Veteran's left ear hearing loss, the examiner provided the opinion that, given the increased loss in the left ear as compared to that of the right ear, the Veteran's left ear hearing loss was related to another medical process of an etiology related to the sudden onset of hearing loss in June 1984.  In support of this opinion, the examiner noted that the Veteran's private treatment records showed that the Veteran had a sudden onset of hearing loss in the left ear in June 1984.  

Thereafter, in a September 2006 letter, Registered Nurse (RN) and audiometric technician, Janet Benson, reported that she had worked as a nurse and audiological screening technician at the same school at which the Veteran was a superintendent in the early 1980s.  In this regard, RN Benson reported that, as a professional courtesy, in approximately 1981, she had conducted a hearing screening and audiogram for the Veteran, as he had suspected that he had hearing loss at that time.  RN Benson then went on to report that the results of the 1981 testing showed bilateral hearing loss, and as such, she had recommended that he consult a physician.  Moreover, RN Benson reported that, in the three years prior to the Veteran's retirement in 1984, he had demonstrated behavior indicative of bilateral hearing loss, noting that, based on her 28 years of experience with audiometry, people with unilateral hearing loss usually compensate for their loss differently than those with bilateral hearing loss. 

Subsequently, during VA treatment for his hearing loss in February 2009, the Veteran indicated that, although he had increased hearing loss in his left ear in 1984, he did have some left ear hearing loss prior to that date.  

Additionally, in a March 2009 statement, the Veteran's wife reported that she had known the Veteran both before and after service, and that while they had been able to sit at the back of movie theaters when they were dating prior to service, following service, they had to sit in the front of the theater so that the Veteran could hear.  Similarly, the Veteran's wife reported that, during college (i.e., after service), the Veteran had to sit at the front of the classroom in order to hear the professor, and that his friends had teased him about this.  

Finally, at his March 2011 Board hearing, the Veteran reported that, during service, he worked with high speed boilers and engines on a daily basis while at sea.  The Veteran also clarified that he had experienced difficulty hearing for a long time prior to his treatment in 1984.  Further, the Veteran reported that Dr. Wilson had initially noted that the Veteran had a sudden onset of hearing loss ten days earlier because that was when the Veteran had first made an appointment.  In this regard, the Veteran reported that he first began to notice a decline in his hearing shortly after discharge from service, and that his hearing has continued to deteriorate since that time.  

As noted above, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's bilateral hearing loss was caused by his in-service noise exposure.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing since his time in service.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his exposure to noise during service, and a continuity of symptomatology since service.  In making this determination, the Board acknowledges that the Veteran's reports are somewhat inconsistent with regard to the date of onset of his left ear hearing loss. Significantly, however, at his March 2011 Board hearing, the Veteran provided sworn testimony clarifying that, although his hearing loss did dramatically worsen in 1984, he had experienced difficulty hearing since shortly after separation from service.  Moreover, the Board highlights that this testimony is consistent with the other evidence of record, including RN Benson's September 2006 letter in which she reported that the Veteran had bilateral hearing loss in 1981, and Dr. Wilson's June 1984 report that further discussion with the Veteran revealed that he had hearing loss that existed prior to June 1984.  Moreover, the Board finds it is plausible that the Veteran had significant exposure to noise while in service, especially given his duty assignment to the engineering department on the U.S.S. Shangri La.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Further, as noted above, insofar as service connection has already been granted for the Veteran's right ear hearing loss and tinnitus, his in-service noise exposure has been conceded.  

The Board acknowledges the April 2006 VA examiner's opinion that the Veteran's current hearing loss is not related to acoustic trauma incurred during service, but is instead related to another medical process of an etiology related to the sudden onset of hearing loss in June 1984.  Significantly, however, insofar as the examiner reported that the Veteran had a sudden onset of left ear hearing loss in 1984, the examiner appears to have relied on an inaccurate factual history.  In this regard, the Board again points out that, although Dr. Wilson initially noted during treatment in June 1984 that the Veteran had a sudden onset of hearing loss ten days earlier, during follow-up treatment the following day, he clarified that further discussion with the Veteran revealed that the Veteran did, in fact, have pre-existing hearing loss.  Moreover, in her September 2006 letter, RN Benson reported that the Veteran had bilateral hearing loss in 1981.  Further, as discussed above, the Veteran has since clarified that, although his hearing loss did worsen in 1984, he has experienced difficulty hearing since shortly after separation from service.  As such, because the April 2006 VA examiner's opinion is based on an inaccurate factual history, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's hearing loss cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  He currently has left ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents in service that caused this condition, reports which are further bolstered by the Veteran's in-service duty assignment to the U.S.S. Shangri La.  Moreover, the medical and lay evidence of record demonstrates that the Veteran's bilateral hearing has persisted since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left ear hearing loss is granted.  


ORDER

Service connection for left ear hearing loss is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records and the Veteran should be afforded a VA examination assessing current severity of his bilateral hearing loss.  

At the outset, the Board notes that, with regard to the Veteran's claim for an initial compensable rating for right ear hearing loss, the Board's decision to herein grant service connection for left ear hearing loss is inextricably intertwined with the pending claim for a higher rating for right ear hearing loss.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  In this regard, the Board points out that, pursuant to 38 C.F.R. § 4.85(f), hearing loss is evaluated differently depending on whether service connection is in effect for both ears, or only one ear.  As such, because the grant of service connection for left ear hearing loss could impact the evaluation assigned to the Veteran's right ear hearing loss, the Board finds that additional consideration by the RO is appropriate in this case.    
 
Further, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, during VA treatment in February 2009, the doctor noted that the Veteran received audiological treatment in July 2006, at which time he was issued a VA hearing aid for his right ear.  Significantly, however, to date, the only VA treatment record on file is the February 2009 record.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Additionally, on remand, all relevant private treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that it is specifically interested in obtaining treatment records from Dr. R. Stanley Wilson, dated from February 2005, forward.  

Finally, the Board finds that, on remand, the Veteran should be afforded a new VA audiological examination to determine the current severity of his bilateral hearing loss.  In making this determination, the Board acknowledges that the Veteran was provided with a VA audiological examination in April 2006; however, this examination report is now five years old and does not contemplate any recent treatment or the Veteran's recent contentions regarding the current severity of his symptomatology.  In this regard, the Board notes that, at his March 2011 Board hearing, the Veteran reported that his hearing loss has progressively worsened over the years.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (stating that a medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one"); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, the Board points out that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's treatment records for his bilateral hearing loss from the VA Medical Center in St. Louis, Missouri, dated from July 2006, forward.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his bilateral hearing loss, to specifically include treatment records from Dr. R. Stanley Wilson, dated since February 2005.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctor(s) provide a negative reply.  

3.  Then, schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  

All findings, conclusions, and opinions must be supported by a clear rationale.

4.  Then adjudicate the claim of entitlement to higher rating for bilateral hearing loss.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


